Fourth Court of Appeals
                                San Antonio, Texas
                                       June 14, 2019

                                    No. 04-18-00472-CR

                                    Susan DONNELL,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 17-09-238-CRW
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       Appellant’s reply brief was due June 10, 2019. On that day, appellant filed a motion
requesting a nine day extension of time. After consideration, we GRANT appellant’s request
and ORDER appellant’s reply brief due on or before June 19, 2019.



                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court